Title: To Thomas Jefferson from Francis Winter, 11 January 1806
From: Winter, Francis
To: Jefferson, Thomas


                        
                            May it please Your Excellency
                     
                            Bath County of Lincoln District of MaineJanuary 11th 1806—
                        
                        We the Subscribers inhabitants of the said County, inform that on the preceding night, Dudley B. Hobart Esqr
                            Collector of the Customs for the Port of Bath departed this life—We are impressed deeply with the loss the Port has
                            sustained in the Death of so worthy a member of Society—whose knowledge of the Laws relative to his office—whose
                            politeness & suavity of manners endeared him to his acquaintance & commanded the respect of all People The
                            business of his Office as Collector of the Port of Bath now devolves upon his Deputy John Bernard Swanton—A Gentelman in
                            whom the last Collector placed all confidence, with whom we are intimately acquainted—Whose talents, correct political
                            sentiments ardent & potent exertions in support of the doings of the present administration of the government of
                            the United States have endeared him to all true Rebullicans This Gentleman, We beg leave to recommend to your Excellency
                            as a Person every way qualified to be the Successor of Mr Hobart in the Office of Collector for the Port of Bath—Wishing
                            You, Sir, the approbation of all Your Constituents which Your Conduct hath so amply merited We subscribe our selves Your
                            obedient & humble Servants
                        
                        
                            Fra
                        
                           s
                        : Winter
                     
                            
                                and 21 other signatures
                            
                        
                    